

116 HRES 592 IH: Recognizing the anniversary of the eradication of smallpox and the importance of vaccination in the United States and worldwide.
U.S. House of Representatives
2019-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 592IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2019Mr. Bera (for himself, Mr. Schiff, Ms. Johnson of Texas, Mr. David P. Roe of Tennessee, Mr. Burgess, Mr. Bilirakis, Mr. Katko, and Ms. Schrier) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the anniversary of the eradication of smallpox and the importance of vaccination in the
			 United States and worldwide.
	
 Whereas 2019 marks the 40th anniversary of the eradication of the smallpox virus, which was declared by the Global Commission for the Certification of Smallpox Eradication in December 1979;
 Whereas smallpox was one of the deadliest diseases known to humans, and a total of 300,000,000 people died as a result of the disease, which was 3 out of every 10 people who contracted smallpox;
 Whereas the smallpox vaccine, introduced by Edward Jenner in 1796, was the first successful vaccine to be developed;
 Whereas smallpox was the first human disease to have been eradicated by vaccines; Whereas successful use of the smallpox vaccine led to the reduction of smallpox cases, and the last natural smallpox case in the United States occurred in 1949;
 Whereas, in 1958, the World Health Assembly passed a resolution calling for the global eradication of smallpox;
 Whereas the last natural occurrence of the smallpox virus in the world was in Somalia in 1977; Whereas the World Health Organization declared smallpox eradicated in 1980;
 Whereas vaccines currently save 2,000,000 to 3,000,000 lives annually, and an additional 1,500,000 lives could be spared each year if global vaccination rates improved;
 Whereas in the United States, vaccines save 3 times more lives than seatbelts and child restraints combined;
 Whereas important research and development of vaccines continues, including recently developed vaccines to protect against human papillomavirus, the main cause of cervical cancer in women, as well as dengue, and a vaccine currently being tested against malaria;
 Whereas the world is on the brink of eradicating polio, with only 33 reported wild cases in 2018; Whereas the world is at a critical time in which misinformation about vaccines has led to the resurgence of measles in the United States and around the world;
 Whereas, as of September 19, 2019, the Centers for Disease Control and Prevention has reported that measles cases in the United States have climbed to 1,241 in 2019;
 Whereas experts warn that if cases of measles continue to climb through the fall of 2019, the United States may no longer be deemed to have eliminated measles; and
 Whereas the scientific research and the experience of the medical community overwhelmingly demonstrate that vaccines are both safe and effective: Now, therefore, be it
	
 That the House of Representatives— (1)commends the past and current work of scientists who have spent their careers developing vaccines and transforming the modern world, as well as the tireless work of the public health community to educate communities about the lifesaving benefits of vaccination;
 (2)affirms the importance of vaccines to prevent disease and save lives and the importance of herd immunity to protect those who are too young or too sick to be vaccinated;
 (3)recognizes that vaccine hesitancy and lack of access to vaccines are ongoing threats to the public health successes achieved to date;
 (4)encourages the public to seek out trusted sources to learn more about vaccines, such as a pediatrician or other clinician, the Centers for Disease Control and Prevention, or the World Health Organization;
 (5)commends the National Science Foundation and the National Institutes of Health for their critical support of vaccine research and development; and
 (6)urges Congress to provide robust funding for vaccine research and education efforts. 